                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 BEVERLY M. BOWMAN,                                   )
                                                      )
                Plaintiff,                            )
                                                      )
 v.                                                   )      No. 2:20-CV-079-DCLC-DCP
                                                      )
                                                      )
 ANDREW SAUL,                                         )
 Commissioner of Social Security,                     )
                                                      )
                Defendant.                            )

                                             ORDER

         This case is before the undersigned pursuant to 28 U.S.C. § 636(b) and the Rules of this

 Court. Now before the Court is Defendant’s Unopposed Motion to Stay [Doc. 9] filed on June 15,

 2020.

         Defendant states in its motion that due to the COVID-19 pandemic, the Social Security

 Administration Office of Appellate Operations, the office responsible for producing the certified

 transcript of the record necessary to adjudicate this case, is unable to do so at the present time.

 Defendant attaches the declaration of Christianne Voegele, Chief of Court Case Preparation and

 Review Branch 1, and Acting Chief of Court Case Preparation and Review Branch 3, of the Social

 Security Administration’s Office of Appellate Operations, explaining the functional limitations

 currently in place. [Doc. 9-1]. Therefore, Defendant requests a stay of the proceedings until the

 requisite transcript can be produced. Lastly, Defendant states that Plaintiff does not oppose the

 pending motion.

         For good cause shown, and considering the motion is unopposed, Defendant’s motion

 [Doc. 9] is GRANTED, and this action is STAYED until the requisite transcript can be produced.




Case 2:20-cv-00079-DCLC-DCP Document 10 Filed 06/25/20 Page 1 of 2 PageID #: 45
 Defendant is ORDERED to file a status report every sixty (60) days and to file a motion to lift

 this stay as soon as practically feasible.

         IT IS SO ORDERED.

                                              ENTER:



                                              _ ___________________________
                                              Debra C. Poplin
                                              United States Magistrate Judge




                                                2

Case 2:20-cv-00079-DCLC-DCP Document 10 Filed 06/25/20 Page 2 of 2 PageID #: 46
